Title: To Thomas Jefferson from John Thomson Mason, 9 February 1802
From: Mason, John Thomson
To: Jefferson, Thomas


          
            Feby 9th 1802
          
          At a Circuit Court held for the District of Columbia in the County of Washington at December Term 1801, James B. Heard and James Thompson were each indicted for retailing spirituous liquors contrary to law
          By the laws of Maryland no man is permitted to keep tavern without license first obtained from the Court of the County. The Court in granting or refusing such license have a discretionary power. They are directed to see that the public convenience requires that a tavern should be kept where it is proposed to be. That the man who asks for the license is of sufficient substance to keep a tavern, that he has a house stables &c fitted for the accomodation of travellers & others, and, that he has furnished his house with beds &c. He is called on to give Security for keeping a proper house, and is required to pay $16 as well as I remember, to St Johns College
          A man must not retail spirituous liquors even as a Merchant or otherwise without a license for that purpose first obtained from the same Court. Here I presume the Court have no discretion. The person obtaining such a license is restrained from selling liquor in less quantities than by the quart, as well as I remember, and He is punishable if he suffers any spirituous liquors by him so sold to be drank in or about the house where it is so sold. For this License the person must pay $8 to St Johns College.
          Our Court determined that these taxes by the act of assumption like all other state taxes were abolished. So that in Washington neither a tavern keeper or retailer pays any tax for his licence, save only certain fees of Office, which are the same in both cases
          In the cases above stated of Heard & Thompson they were indicted for selling spirituous liquors to be drank at their respective houses. They admitted the fact, and produced each of them a licence to retail liquors under the law last stated. They also exhibitted the affidavits of each other, that they came together with a view to obtain tavern licence, and thought the Clerk had given such to them. But their Counsel being satisfied that these circumstances afforded them no excuse or protection at law, to save the expence of a Jury trial, confessed Judgment.
          It is impossible for me to say whether the Court if they had been applied to grant tavern licence to these men, or either of them, would have done so. I know not the situation circumstances, character, pursuits in life or exact place of residence of either of them. I have heard that Heard had previously to the assumption kept tavern. I have no knowledge of the fact, and I have also heard that Thompson since his residence in the City has kept a grocery Store and is in no wise provided for keeping a tavern, but of this I have no knowledge myself.
          
            John T. Mason Atty for the  District of Columbia
          
        